DIETRICK LEWIS JOHNSGN, SR.
BEAUMONT FCI COMPLEX (MED)
P.O. BOX 26049
BEAUMONT, TEXAS 77720

¢\¢'~R_vvu t
'C'ourt of Crim`inal Appeals - Rc`“t|V’==-D'N
Abel Acosta, Clerk‘ CGURTOFCRHMNALAPPEALS
P¢O. BOX 12308, CAPITOL STATION ~ ga
AUSTIN, TEXAS 78711 GCT OGZQL

RE: No. WR-83,532*01

Tr~ial court ease No. w-2-1~9~81234--2012-H'c, w~zl@'--Sl&h&é©@&?&§@i@¥d
we219~82905-2012-HC

Dear‘Clerk,

I just received your second letter ordering the District
Clerk of Collin~Gounty to forward'copies"of my Applicaticn
for Writ of Habeas'Corpus, which they failed to comply with.
the 35 day rule of forwarding to this said court. They also
failed to forward the designating issuesi after being ordered
by the District court to do so after 180 days of being filed
‘with said court.

I just received a reply from the'prosecntion, their response
to my Application for Writ of Habeas Corpus, and'I'mailed my
'reply to their response as well.' This has been seventeen (17)
months after I filed my Writ of Habeas Corpns with the District
court, they never asked the court for an extension'of time.
Therefore, I am wondering are they time barred, because if I
was a day late of filing my Application, I would be?

§QI§:v They filed their response to my Writ of Habeas Corpns:

Sepcember u>, 2015.